Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of the information disclosure statement (IDS) filed 11/05/2021.  However, the JP office action issued on June 1, 2021 has been crossed out and not considered because it is not in English.

Specification
The disclosure is objected to because of the following informality:
             On page 5, [0014], it is suggested that “DM coater” be changed to --DM coater (direct metering coater)--.
Appropriate correction is required.

Claim Objections
Claims 4-5 are objected to because of the following informalities:
In claim 4, last line, Applicants recite “DM coater” and it is suggested that “DM coater” be changed to --direct metering coater--.
Regarding claim 5, generally, “poly tetrafluoro ethylene” (Teflon) is spelled as one word.  It is suggested that “poly tetrafluoro ethylene” be changed to --polytetrafluoroethylene--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6-7, “the supplied coating solution” lacks antecedent basis.  It is suggested that “the” be removed.
In claim 1, last two lines, Applicants recite “contact type coating rollers” and it is unclear what “type” covers?  It is suggested that “type” be removed.
In claim 3, lines 2-3, Applicants recite “the coating roller” in singular form, however, claim 1 recites “two or more,…coating rollers” (plural form).  Should the claim be amended to recite --one of the coating rollers--?  Clarification is necessary.
In claim 4, lines 1-2, Applicants recite “the coating roller” in singular form, however, claim 1 recites “two or more,…coating rollers” (plural form).  Should the claim be amended to recite --each of the coating rollers--?  Clarification is necessary.
In claim 4, it is unclear what constitutes a “DM coater”?  Clarification is necessary.

                                                   Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumasa et al (JP2009178697) in view of Yoshinori (JP2009058827).
Yasumasa provides a coating device comprising a transfer roller (i.e., 2, gravure roller; see Figs. 1-2) coating a base film with coating solution; a housing (7) including a roller groove that has part of the transfer roller inserted therein to rotate the transfer roller and the housing filled with supplied coating solution; and a coating solution supplier (10-14) supplying coating solution to the housing.  Yasumasa is silent concerning the transfer roller being made from two or more contact coating rollers integrated by a connector.  However, Yoshinori provides an applicator roller which is made from two or more contact coating rollers integrated by a connector including a recess (56a1; i.e., see Figs. 12-15) a protrusion (56b1; see Fig. 14) wherein when the contact coating rollers are combined together they form one elongated coating roller  which suppresses the occurrence of bending. In light of the teachings of Yoshinori, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the Yasumasa transfer roller from two or more contact coating rollers integrated by a connector in order to suppress the transfer roller from bending.
Regarding claim 2, the coating device as defined by the combination above would be formed from a central axis of the connector as an extension of a rotary shaft of the coating roller.
Regarding claim 3, the thickness of the connector would appear smaller than diameter of one contact coating roller (see Yoshinori, Fig. 14).
Regarding claim 4, the coating device as defined by the combination above would provide for a given contact coating roller to be of a patterning roller type including gravure roll.  The use of a general coating roller including wire bar, Meyer bar, nano coater, and direct metering coater being constructed from plural connected coating rollers in order to prevent bending of the general coating roller would require only routine skill in the art.
  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasumasa et al (JP2009178697) in view of Yoshinori (JP2009058827) as applied to claim 1 above and further in view of Kawabe (US2005/0074555-US equivalent to JP2005131635).
The teachings of Yasumasa and Yoshinori have been mentioned above but Yasumasa and Yoshinori are silent concerning the use of polytetrafloroethylene (i.e., PTFE or Teflon) or ultra high molecular weight polyethylene.  However, Kawabe recognizes coating of piping used in a coating system with PTFE as this keeps material from sticking or adhering to the piping such that the piping becomes more wear-resistant [0192, 0287].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the housing of the coating device as defined by the combination above from PTFE in order to keep coating solution from sticking thereto as well as cause the housing to become more wear-resistant.  As a result, the housing of the coating device would have a longer life.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references are from the parent case, 15/628221, Taylor et al (US20090211475), and Flower (US4165194).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
12/3/2022